As I understand the holding in the case of Lawe v. Departmentof Labor  Industries, 189 Wash. 650, 66 P.2d 848, it is not authority for the position that employees of the Washington Emergency Relief Administration are not included within the workmen's compensation act. That case was heard by the nine members of the court. The majority opinion is supported by four members. Two members of the court signed a special concurring opinion, but did not adopt the holding of the majority opinion in its entire breadth and scope. Three members dissented. As I view it, the result is that the question of whether employees of the Washington Emergency *Page 118 
Relief Administration are within the workmen's compensation act is still an open one.
Rem. Rev. Stat., § 7692 [P.C. § 3485], provides:
"Whenever the state . . . shall engage in any extrahazardous work, or let a contract therefor, in which workmen are employed for wages, this act shall be applicable thereto. . . ."
From the facts stated in the majority opinion, it seems clear that the state, through an agency of its own creation (the Washington Emergency Relief Administration), was engaged in extrahazardous work, as defined by the act; that workmen were employed for wages; that the respondent was such a workman and, while engaged as such, sustained an injury. As I view it, there is no more reason for denying the respondent compensation than there would be if he had sustained his injuries in the course of extrahazardous employment in any other extrahazardous work.
For the reasons stated, I am unable to concur in the majority opinion and, therefore, dissent.
HOLCOMB and BLAKE, JJ., concur with MAIN, J. *Page 119